DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5, 10-13, 16, 18, 20-29 are pending in this application.
Claim rejections 35 USC 103 on claims 1-3, 6, 9-14, 16 and 18-20 are withdrawn.
Claims 1-3, 5, 10-13, 16, 18, 20-29  are allowed in this Office Action (Renumber as 1-20).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per claims 1, 16 and 27, the prior arts of made record fail to teach the step of storing the original work data in a blockchain includes, each of one or more portions of the original work data: calculating an entropy value for the portion of the original work, and storing the calculated entropy value in the blockchain in association with the portion of the original work data; and the step of verifying the received proof data by validating the second work is a derivative of the original work comprises: calculating an entropy value of at least a portion of the second work data, searching the stored entropy values in the blockchain for the one or more portions of the original work data for at least one stored entropy value that is within a threshold difference to the entropy value calculated for the portion of the second work data.

The closest found prior art is Deery et al. (U.S. Publication Number 2018/0219685, hereafter referred to as “Deery”). Deery teaches “The multiple verification digital signatures 74a, 74b, and/or 74c are compared to the multiple digital signatures 160 incorporated into the blockchain 50 (Block 218). The number of matches is summed (Block 220) and compared to a verification threshold (Block 222). If the number of matches equals or exceeds the verification threshold (Block 224), then the current version 60 is authentic (Block 226).” (para [0040]). However, Deery fails to disclose calculating an entropy value of at least a portion of the second work data, searching the stored entropy values in the blockchain for the one or more portions of the original work data for at least one stored entropy value that is within a threshold difference to the entropy value calculated for the portion of the second work data, neither receiving an output prediction value from the prediction model for the second work data; then determining that the second work data is derivative of the original work data if the output prediction value meets a prediction threshold value.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

December 22, 2021